Case 8:19-cv-00446-WFJ-JSS Document 21 Filed 12/20/19 Page 1 of 2 PageID 225




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.                                                 Case No.: 8:19-cv-446-WFJ-JSS

  JAYAM KRISHNA IYER, M.D.,
  JAYAM KRISHNAIYER M.D., P.A.,
  d/b/a Creative Health Center,

        Defendants.
  _________________________________/

                              NOTICE OF SETTLEMENT

         Under Local Rule 3.08(b), the parties announce a settlement of this action,

  with each party to bear its own costs and fees. The Defendants have signed the

  settlement agreement. However, because the United States is still awaiting

  signatures on the settlement agreement and because the settlement allows for

  payment no later than ninety days after the effective date of the agreement, the

  parties request 120 days to file a stipulated form of final judgment or to re-open the

  case for good cause under Local Rule 3.08(b).




                                             1
Case 8:19-cv-00446-WFJ-JSS Document 21 Filed 12/20/19 Page 2 of 2 PageID 226




                                        Respectfully Submitted,


   MARIA CHAPA LOPEZ                        SISCO-LAW
   United States Attorney


   s/Lindsay S. Griffin                     /s/ Dominic A. Isgro
   LACY R. HARWELL                          Dale R. Sisco
   Florida Bar No. 714623                   dsisco@sisco-law.com
   LINDSAY SAXE GRIFFIN                     Florida Bar No. 559679
   Assistant United States Attorney         Dominic A. Isgro
   Florida Bar No. 72761                    disgro@sisco-law.com
   400 North Tampa Street, Suite 3200       Florida Bar No. 113318
   Tampa, FL 33602                          1110 N. Florida Avenue
   Telephone No. (813) 274-6000             Tampa, FL 33602
   Facsimile No. (813) 274-6200             (813) 224-0555
   Randy.Harwell@usdoj.gov                  (813) 221-9736
   Lindsay.Griffin@usdoj.gov                Attorneys for the Defendants
   Attorneys for the United States




                                        2
